Citation Nr: 0208305	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  00-14 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


FINDING OF FACT

A recent VA audiological examination demonstrated an average 
71 decibel loss, coupled with a speech recognition score of 
84 percent in the right ear; there was mild hearing loss in 
the left ear.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for right ear hearing loss have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions provided to the veteran in 
this case have notified the veteran of all regulations 
pertinent to increased rating claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  Further, 
the Board notes that the claims file contains relevant 
medical records, including VA audiological examinations that 
assessed the severity of the veteran's service-connected 
right ear hearing loss disability.  As such, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic 
Codes 6100-6110.  If a veteran has service-connected hearing 
loss in one ear and nonservice-connected hearing loss in the 
other ear, the hearing in the ear having nonservice-connected 
loss should be considered normal for purposes of computing 
the service-connected disability rating, unless the veteran 
is totally deaf in both ears.  38 C.F.R. § 3.383(a)(3); Boyer 
v. West, 11 Vet. App. 477 (1998).

As July 2001 VA audiological testing reveals an average 71 
decibel loss and a speech recognition score of 84 percent in 
the right ear, a numeric designation of III is warranted 
under 38 C.F.R. § 4.85, Table VI.  Since the veteran has 
nonservice-connected hearing loss in the other ear and he is 
not totally deaf in both ears, the hearing in the ear having 
nonservice-connected loss must be considered normal for 
purposes of computing the service-connected disability 
rating.  Accordingly, he must be considered to have level I 
hearing in the left ear and level III hearing on the right.

When these results are applied under Table VII, the 
appropriate percentage evaluation is 0 percent 
(noncompensable), designated as Diagnostic Code 6100.  
38 C.F.R. §§ 4.85, 4.87.  The Board has also reviewed the 
results from VA audiological testing undertaken in January 
and February 2000.  Those tests, however, also fail to yield 
results that would warrant a compensable evaluation.

The Board observes that when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  See 38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher numeral.  See 38 
C.F.R. § 4.86(b).  The Board notes, however, that neither the 
veteran's right ear or left ear manifests an exceptional 
pattern of hearing loss (as noted by the July 2001 VA 
examiner), and the provisions of 38 C.F.R. § 4.86 are not 
applicable.

The Board has reviewed the veteran's statements and hearing 
testimony.  He has essentially indicated that he believes the 
VA testing procedure for hearing loss is unfair and unsuited 
to his situation.  For example, the veteran testified that he 
felt he should have been allowed to wear a cotton plug in his 
ear during testing.  The Board observes that the assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).  The Board has no authority to deviate from the laws 
and regulations relating to the evaluation of hearing loss.  
As such, the presently assigned noncompensable evaluation is 
compatible with the veteran's right ear hearing loss and a 
preponderance of the evidence is against a higher evaluation 
for this disability.

In light of the veteran's statements and testimony, the Board 
has also considered whether the claims warrant on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1).  Such ratings 
may be assigned in cases presenting unusual disability 
pictures with frequent hospitalization or marked interference 
with employment.  In his testimony, which the Board finds 
credible, the veteran emphasized that his diminishing hearing 
interfered, in essence, with the quality of his everyday 
life.  There is no indication in the record, however, that 
the veteran's service-connected hearing loss has necessitated 
frequent hospitalizations or caused a marked interference 
with his employment, and he does not so contend.  This is not 
to say that the veteran's over-all hearing loss was not and 
is not a detriment in his day-to-day activities.  At this 
point, however, the Board is unable to conclude that an 
extra-schedular rating is warranted for the right ear.  
§ 3.321(b)(1).


ORDER

Entitlement to a compensable rating for right ear hearing 
loss is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

